Citation Nr: 0421527	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  98-15 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the right malleolus. 

3.  Entitlement to an initial disability evaluation in excess 
of zero percent for a scar as a residuals of a left scrotal 
abscess due to Escherichia.    

4.  Entitlement to an annual clothing allowance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974 and from September 1974 to September 1978.      

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in June 1998, November 
1998, and February 1999 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  The June 
1998 rating decision denied entitlement to a disability 
evaluation in excess of 10 percent for residuals of a 
fracture of the right malleolus and denied entitlement to 
service connection for hypertension, residuals of venereal 
disease to include herpes simplex, diabetes mellitus, and a 
lipoma on the neck.  The veteran filed a timely appeal.  A 
November 1998 rating decision denied entitlement to service 
connection for Escherichia coli.  A February 1999 rating 
decision granted service connection for Escherichia coli.  
The disability was characterized as a scar as a residual of a 
left scrotal abscess, due to Escherichia Coli, and a zero 
percent evaluation was assigned from September 24, 1978.  The 
veteran disagreed with the assigned disability evaluation.  

In August 2001, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the claims folder.

At the August 2001 hearing, the veteran stated that he wanted 
to withdraw his appeals with regard to entitlement to service 
connection for residuals of venereal disease to include 
herpes, diabetes mellitus, and a neck lipoma.  

In November 2001, this matter was remanded to the RO for 
additional development. 

In a March 2003 determination, the RO denied entitlement to 
an annual clothing allowance.  In April 2003, the veteran 
filed a notice of disagreement for this issue.  The Board 
notes that a statement of the case was not issued with 
respect to this issue.  This matter is addressed below.  

The issues of entitlement to an initial disability evaluation 
in excess of zero percent for a scar as a residual of a left 
scrotal abscess due to Escherichia Coli and entitlement to an 
annual clothing allowance are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence shows that the veteran's current 
hypertension first manifested many years after service is not 
related to a disease or injury in service.  

2.  The service-connected residuals of a fracture of the 
right malleolus are manifested by full range of motion with 
mild to moderate functional loss due to pain and mild 
functional impairment.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003). 

2.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a fracture of the right malleolus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  

In letters dated in January 2002, August 2002, October 2002, 
and July 2003, VA notified the veteran of the evidence needed 
to substantiate the claims and offered to assist him in 
obtaining any relevant evidence.  The letters gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  The January 2002 and the July 2003 
letters informed the veteran that he could submit his own 
evidence.  This notice served to inform the veteran that he 
could submit relevant evidence in his possession.

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision is issued on a claim, 
a service-connection claimant must be given notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004).  

In this case, the VCAA notice was provided after the initial 
AOJ adjudication in June 1998 and November 1998.  However, 
this matter was remanded in November 2001 and the veteran was 
provided with VCAA content complying notice in January 2002 
and July 2003.  This is the remedy where pre-AOJ-adjudication 
notice was not provided.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004).  The veteran identified 
private medical doctors who treated him for hypertension and 
the right ankle disability.  The RO made attempts to obtain 
these records.  Therefore, the veteran was not prejudiced by 
the delay in receiving this aspect of the required notice.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  Pertinent 
private treatment records and VA treatment records were 
obtained.  The veteran was notified of the evidence the RO 
was unable to obtain.  There is no identified relevant 
evidence that has not been accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

This matter was remanded to the RO in November 2001 for 
additional development.  Among other things, the Board 
requested that a VA examination be scheduled for the veteran 
in order to determine whether the veteran's hypertension was 
related to service, and to determine the severity of the 
right ankle disability.  The veteran underwent a 
cardiovascular VA examination in February 2002.  The 
veteran's right ankle disability was examined in February 
2002 and August 2003.     

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if cardiovascular disease became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003). 

Increased ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003). 

Under Diagnostic Code 5271, limited motion of the ankle, a 10 
percent disability rating is warranted for moderate 
limitation of motion of the ankle, and a 20 percent 
disability rating is warranted for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2003).

Full range of motion of the ankle is measured from zero to 20 
degrees in dorsiflexion, and zero to 45 degrees in plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2003). 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2003), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry was not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2003).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2003).  

Standard of review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Entitlement to service connection for hypertension

The veteran contends that hypertension first manifested 
during service.  He asserts that hypertension was diagnosed 
in service, in 1978, and he is now taking medication for the 
hypertension.

With regard to the elements needed for service connection, 
there is medical evidence of a current disability.  VA 
treatment records dated from 1997 to 2003 show that the 
veteran has been treated for hypertension and is currently 
taking medication for this disease.  

Service medical records do not reflect diagnosis or treatment 
of hypertension.  Service medical records show that during 
the veteran's first period of service from January 1971 to 
January 1974, the veteran's blood pressure readings were 
110/60, 134/78, and 120/80.  Service medical examinations in 
January 1971 and January 1974 indicate that examination of 
the heart and vascular system was normal.  Service medical 
records show that during the veteran's second period of 
service from September 1974 to September 1978, the veteran's 
blood pressure readings were 120/80, 140/100, 134/98, 130/88, 
and 160/90.  An April 1978 separation examination report 
notes that the veteran's blood pressure reading was 130/88.  
Examination of the heart and vascular system was normal.  An 
April 1978 dental record notes that the veteran reported 
having high blood pressure.

Hypertension, as defined in the regulations, means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (2003).  Hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  Id.  As noted above, service medical records show that 
in April 1978, the veteran's diastolic blood pressure was 
greater than 90 and in September 1978, the veteran's systolic 
blood pressure was 160.  However, there is no indication in 
the service medical records that readings were taken two or 
more times on three different days.  Hypertension was not 
diagnosed in service.  Thus, there is no competent evidence 
of in-service incurrence of a disease or injury.  

There is no evidence showing hypertension to a compensable 
degree within one year from service separation.  The Board 
notes that a February 1979 VA examination report indicates 
that the veteran's blood pressure reading was 106/82.  
Hypertension was not diagnosed.  There is no competent 
opinion that hypertension was present within one year of 
separation from service.  

The medical evidence shows that hypertension was first 
documented in the 1990's, over ten years after the veteran's 
separation from service in 1978.  Thus, service connection 
for hypertension is not warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309. 

The only competent opinion on the relationship between 
current hypertension and service, was obtained on a VA 
examination in February 2002.  The examiner reviewed the 
veteran's claims folder and examined the veteran.  The 
veteran reported that high blood pressure was diagnosed in 
service, but he "was not told too much about it."  He 
reported that he started taking medication for the high blood 
pressure in the 1990's.  He was currently taking medication 
for his high blood pressure.  The examiner reviewed the 
service medical records and noted that several of the 
veteran's physicals indicated normal blood pressure readings.  
The VA examiner also reviewed the veteran's VA treatment 
records.  The examiner stated that as per the medical records 
available in the veteran's claims folder, the veteran's high 
blood pressure was first documented in October 1996 and the 
veteran was started on hypertensive medications somewhere 
between January and February 1997.  he examiner opined that 
the veteran's essential hypertension was not related to the 
military.   

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997).  Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In 
every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more probative than the other.  

The Board finds the February 2002 VA medical opinion to have 
great evidentiary weight because not only did the VA examiner 
examine the veteran, but the VA examiner reviewed the 
veteran's medical records including the service medical 
records.  See Hernandez-Toyens, supra; Prejean, supra.   

The veteran submitted an undated medical statement from Dr. 
P.C. from T. Family Medicine in support of his claim.  In 
this statement, Dr. P.C. stated that the veteran presented to 
the office for a current examination related to his illnesses 
which may be service-connected, including hypertension.  Dr. 
P.C. stated that the veteran had borderline hypertension on 
two separate dates in 1978.  Dr. P.C. stated that there were 
no records available prior to 1978 or after 1978.  He noted 
that the veteran was clearly hypertensive with systolic blood 
pressures of 170 on two separate occasions in the office.

The statement by Dr. P.C. has limited probative value because 
he did not provide an opinion as to whether the current 
hypertension was related to service.  

The veteran's own implied assertions that his hypertension 
first manifested in service are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  Although the 
veteran is competent to testify as to his in-service 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence that the veteran has the medical expertise to render 
a medical opinion as to whether the hypertension first 
manifested in service.  

Since the only competent opinion is to the effect that 
current hypertension is unrelated to service, the Board, 
finds the preponderance of the evidence against the veteran's 
claim.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application with regard to this claim.  VCAA; Gilbert, 
1 Vet. App. 49.

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of a fracture of a right malleolus

The veteran contends that the right ankle is very painful 
when he walks, that the ankle gives way, and that the end of 
the day, the ankle becomes swollen.  He asserts that these 
symptoms warrant an evaluation in excess of 10 percent.

A higher evaluation would require marked limitation of motion 
in the veteran's right ankle.  Diagnostic Code 5271.  

On the February 1998 VA examination the veteran had plantar 
flexion, which was normal, but dorsiflexion was to 10 
degrees, rather than the normal 20 degrees.  The examiner 
estimated that functional loss due to pain was moderate.  

The February 2002 VA examination report indicates that the 
examiner reviewed the claims folder and examined the 
veteran's right ankle.  Examination revealed slight 
tenderness in the medial malleolar area.  There was full 
range of motion of the right ankle.  However, the examiner 
noted that there was slight pain with dorsiflexion at 20 
degrees, on plantar flexion at 45 degrees, and with 
inversion.  The examiner concluded that the functional loss 
and functional impairment of the right ankle was mild.  In 
January 2003, the examiner interpreted the February 
examination as showing pain at 35 degrees of plantar flexion, 
at 15 degrees of dorsiflexion.  The examiner concluded that 
the functional loss and functional impairment of the right 
ankle due to the residuals of the fracture of the right 
malleolus was mild.  

The veteran underwent another VA examination in August 2003.  
On that examination the veteran reported increasing symptoms, 
but could plantar flex the right ankle to 45 degrees and 
dorsiflex to 20 degrees without pain.  The examiner concluded 
that the functional loss due to pain in the right ankle was 
mild to moderate.  

In evaluating the veteran's claim for increase, the most 
recent, or "current," medical findings are to be given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001).

The earlier examination reports show that he could achieve 
full, or nearly full, plantar flexion  before experiencing 
additional limitation due to pain.  These examinations also 
show that he achieved 50 to 75 percent of the normal range of 
dorsiflexion before being limited by functional factors, 
namely pain.  The most recent examination shows that the 
veteran could achieve a full range of motion without any 
additional loss due to pain.  These ranges of motion were 
achieved not withstanding his reports of an increase in 
subjective symptoms.

Given that the most recent examination found a normal range 
of motion without additional limitation due to functional 
factors, the Board concludes that the evidence is against a 
finding that he has limitation of motion that is more than 
moderate. 

The Board has examined all other diagnostic codes pertinent 
to the ankle.  A disability evaluation in excess of 10 
percent is possible under Diagnostic Code 5270, ankylosis of 
the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2003).  However, ankylosis of the right ankle has not been 
demonstrated.  The VA examination reports indicate that the 
veteran was able to actively move his right ankle.  Thus, a 
disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5270.  Diagnostic Codes 5272, 
5273, and 5274 are not for application since there is no 
evidence of subastragalar or tarsal joint ankylosis, malunion 
of the os calcis or astragalus, or astragalectomy.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, and 5274 
(2003).     

The August 2003 VA examination report indicates that X-ray 
examination of he right ankle revealed osteoporosis.  Thus, 
the right ankle disability may also be rated under Diagnostic 
Code 5013, osteoporosis with joint manifestations.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5013 (2003).  Diseases 
under Diagnostic Code 5013 are rated on limitation of motion 
of the affected parts, as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  As discussed 
above, a disability evaluation in excess of 10 percent is not 
warranted for the right ankle disability when rated on 
limitation of motion under Diagnostic Code 5271.   

The preponderance of the evidence is against the claim and 
the claim for an increased rating is denied.  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the right malleolus is 
denied.  


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C. 
§ 5103A(b)(1), (2).  

The applicable rating criteria for the skin disorders were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (Jul. 31, 2002).  Another VA examination is needed in 
order to obtain findings needed to evaluate the scar as a 
residual of the left scrotal abscess due to Escherichia Coli 
under the revised rating criteria.

As noted in the Introduction, in a March 2003 determination, 
the RO denied entitlement to an annual clothing allowance.  
In April 2003, the veteran filed a notice of disagreement for 
this issue.  A statement of the case was not issued. 

The filing of a notice of disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The Board is required to remand, rather than refer, this 
issue.  See Godfrey, supra; see also Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is remanded for the following action: 

1.  The veteran should be afforded an 
examination to determine the severity of 
the scar as a residual of the left 
scrotal abscess due to Escherichia Coli.  
The veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination, and the 
examiner should acknowledge such review.  

The examiner should identify all scars 
which are residuals of the left scrotal 
abscess due to Escherichia Coli.  The 
examiner should report the area in square 
inches or centimeters, covered by scars.  
The examiner should report whether the 
scars are associated with underlying soft 
tissue damage, cause limited motion, or 
cause limitation of function of the 
affected part.  The examiner should 
report whether there is a frequent loss 
of covering of skin over the scar, and 
whether the scars are poorly nourished 
with repeated ulceration or tender and 
painful upon objective demonstration.   

2.  Then the RO should readjudicate the 
issue of entitlement to an initial 
disability evaluation in excess of zero 
percent for a scar as a residual of a 
left scrotal abscess due to Escherichia 
Coli.  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.  

3.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an annual clothing allowance.  The 
Board will further consider this issue 
only if the veteran submits a timely 
substantive appeal in response to the 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



